Citation Nr: 0301865	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of zero 
percent for hearing loss.  

2.  Entitlement to a disability evaluation in excess of 70 
percent for post traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1971.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This appeal was subsequently transferred to 
the RO in St. Petersburg, Florida.    

Service connection for post traumatic stress disorder (PTSD) 
was granted in the October 1997 rating decision.  A 10 
percent disability evaluation was assigned from November 1, 
1996.  The veteran filed a timely appeal.  In a February 1999 
rating decision, a 50 percent evaluation was assigned to the 
PTSD from November 1, 1996.  In an April 2002 rating 
decision, a 70 percent evaluation was assigned from April 5, 
2002.  

In the October 1997 rating decision, the RO granted service 
connection for a scar as a residual of an appendectomy, scar 
on the back as a residual of the removal of a lipoma, bunion 
of the left foot, and hearing loss.  Zero percent disability 
evaluations were assigned to the disabilities effective from 
October 1, 1996.  Service connection was also granted for 
residuals of a bunionectomy and puncture wound of the right 
foot and a 10 percent disability evaluation was assigned from 
October 1, 1996.  The veteran was notified of this decision 
and he filed a timely notice of disagreement with respect to 
the disability evaluations assigned.  A statement of the case 
was issued in November 1997.  In a February 1998 statement, 
the veteran indicated that he was withdrawing the issues of 
entitlement to higher disability evaluations for a scar as a 
residual of an appendectomy, scar on the back as a residual 
of the removal of a lipoma, bunion of the left foot, and 
residuals of a bunionectomy and puncture wound of the right 
foot.  Thus, the Board finds that the notice of disagreement 
for these issues has been withdrawn and these issues are no 
longer before the Board for appellate review.  See 38 C.F.R. 
§ 20.204 (2002).  

In April 2001, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

In July 2001, this matter was remanded to the RO for 
additional development.


FINDINGS OF FACT

1.  In April 2001, prior to the promulgation of a decision, 
the veteran indicated that he wanted to withdraw his appeal 
concerning the claim of entitlement to a higher disability 
evaluation for hearing loss.  

2.  The revised version of 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective from November 7, 1996, is more favorable to 
the veteran's claim.    

3.  From November 1, 1996 to November 6, 1996, the veteran's 
PTSD was principally manifested by moderate to considerable 
impairment in industrial and social functioning, not severe 
impairment.   

4.  From November 7, 1996 to March 8, 1998, the service-
connected PTSD is principally manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as difficulty sleeping, nightmares, 
flashbacks, irritability, anger, intrusive thoughts, 
nervousness, difficulty concentrating, anxiety, depressive 
symptoms, disturbances of mood and motivation, and difficulty 
establishing effective work and social relationships.  



5.  From March 9, 1998, the service-connected PTSD is 
principally manifested by near continuous depression 
affecting the ability to function independently, 
appropriately, and effectively; difficulty sleeping; 
occasional nightmares and flashbacks; anxiety; and anger 
which are productive of occupational and social impairment 
with deficiencies in most areas; there is no evidence of 
total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to a higher disability 
evaluation for hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).

2.  From November 1, 1996 to November 6, 1996, the criteria 
for a disability evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

3.  From November 7, 1996 to March 8, 1998, the criteria for 
a disability evaluation in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).

4.  From March 9, 1998 to April 4, 2002, the criteria for a 
70 percent disability evaluation for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

5.  From March 9, 1998, the criteria for a disability 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for a higher disability evaluation for PTSD, 
and that the requirements of the VCAA have in effect been 
satisfied.  As discussed below, the claim for a higher 
disability evaluation for hearing loss is withdrawn and the 
Board lacks jurisdiction to that issue. 

The veteran has been provided with VA examinations in March 
1997, March 1998, and April 2002 to determine the nature, 
extent and severity of the PTSD.  Pertinent VA outpatient 
treatment records have been obtained.  The veteran was 
afforded a hearing before the Board in April 2001.  The 
veteran has been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify him of the evidence needed 
by the veteran to prevail on the claim.  In a letter dated in 
March 2002, the RO notified the veteran of the evidence that 
was considered and of the evidence needed to substantiate his 
claim.  The RO offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  The VA notified the appellant of 
the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ .130). 

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.



Before November 7, 1996, the Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

10%  Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

0% There are neurotic symptoms which may 
somewhat adversely affect the 
relationships with others but which do 
not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).


On and after November 7, 1996, the Schedule reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

The record shows that in May 1996, the veteran sought 
treatment for his PTSD and he asked to enter the PTSD 
inpatient program.  The veteran reported that since his 
wife's death, his PTSD had flared up.  He reported that he 
slept poorly and that he felt depressed and anxious.  The 
veteran indicated that when he was feeling low, he had 
suicidal thoughts but he never made a plan to commit suicide.  
The examiner noted that the veteran appeared to be going 
through a period of acute distress that started with the 
death of his wife.  A June 1996 VA treatment record indicates 
that the veteran reported having anger flare-ups.  An August 
1996 VA treatment record notes that the veteran was started 
on Zoloft.     

The medical evidence of record shows that the veteran entered 
a PTSD treatment program from September 15, 1996 to October 
25, 1996.  The VA hospital records indicate that the 
veteran's PTSD symptoms included distress at exposure to 
triggers of traumatic events, flashbacks, nightmares, 
emotional numbing, psychogenic anemia, diminished interest in 
social activities, disrupted sleep, irritability and anger, 
difficulty concentrating, hypervigilence and significant 
depressive symptoms.  Upon discharge, the diagnosis was PTSD 
and alcohol abuse in remission.  It was noted that his 
current GAF and the GAF score for the past year was 55.  The 
records further indicates that the veteran's PTSD symptoms 
caused some degree of isolation, intrusive symptoms, and 
irritability.  It was noted that the veteran had drank 
consistently through the years from 1950 to recently.  It was 
further noted that the veteran had difficulties with his 
relationship with his wife but he stayed with her until her 
recent death.  Following his wife's death, the veteran sought 
treatment for his PTSD.  The veteran was discharged in good 
condition and it was recommended that he maintain the 
psychiatric medication to manage his symptoms.  

The March 1997 VA examination report indicates that the 
veteran reported having a history of suicidal thoughts, 
although he has not had any suicidal thoughts recently.  He 
reported having trouble sleeping, anger, and visual and 
auditory hallucinations which seemed to stop due to the use 
of medication.  The veteran denied having anxiety or panic 
attacks, but he admitted to a long history of alcohol abuse 
and dependence.  Examination revealed that remote memory was 
good but recent memory was only fair.  The examiner indicated 
that the veteran was capable of managing his own affairs and 
he was competent.  The diagnosis was PTSD by history and 
alcohol abuse by history.  His GAF score was 90.  

The veteran entered the PTSD inpatient treatment program for 
a second time in October 1997.  He was an inpatient from 
October 12, 1997 to November 21, 1997. Upon admission, it was 
noted that his current GAF score and the GAF score for the 
past year was 50.  The hospital records indicate that the 
veteran's major treatment goal was to work on his 
relationship and his anger within the relationship.  Since 
discharge from the previous admission to the program, the 
veteran had re-married.  Upon admission, the veteran was neat 
and clean in appearance.  The veteran reported having 
intrusive thoughts and anger dealing with his new wife. 
Psychological testing revealed that the veteran reported 
experiencing intrusive distressing thoughts, distress at 
exposure to events that resemble trauma, disassociate 
episodes once a week, distressing dreams, avoidance of 
feelings associated with trauma, and extreme loss of interest 
in almost all activities.  The veteran also had feelings of 
estrangement from others but he was able to have 
interpersonal connections particularly with his wife.  The 
veteran reported having sleep disturbance, anger, difficulty 
concentrating although he was able to concentrate with 
effort, and symptoms consistent with mild to moderate 
depression.  Hospital records note that the veteran 
experienced a lot of anxiety and this made it difficult for 
the veteran to participate effectively in the program.  

Neuropsychological testing revealed no memory deficit.  
Neuropsychological testing did reveal findings consistent 
with impaired executive functions.  It was unclear how much 
represented premorbid/development deficits versus acquired 
deficits secondary to a long history of alcohol 
abuse/dependence.  Psychological testing revealed that the 
veteran felt depressed, worried, tense, and nervousness.  The 
examiner noted that the veteran experienced moderate to 
severe level of depression.  The veteran completed the six 
week program.  The diagnosis upon discharge was PTSD, alcohol 
abuse in remission, and specific cognitive deficits 
prefrontal lobe dysfunction.  His GAF score upon discharge 
was 60.  

A March 9, 1998 VA examination report indicates that upon 
examination, the veteran appeared quite depressed.  He had 
periods of weeping and despair.  He had feelings of 
uselessness.  Cognitive function was grossly intact but at a 
low level particularly with regard to memory.  The examiner 
suspected that the ravishes of alcohol may have taken a toll 
on brain function.  The examiner indicated that the veteran 
described PTSD symptoms that were moderately severe, if not 
severe.  The impression was PTSD, moderately severe.  His GAF 
score was 41 to 50.  

A December 2000 VA treatment record indicates that the 
veteran reported having problems with his wife and he was 
thinking of divorce.  He had disruptive sleep, occasional 
nightmares, and occasional flashbacks.  It was noted that the 
veteran was stable overall.  Examination revealed that 
judgment and insight were good.  No psychosis was noted.  The 
veteran was still on medication.  

At an April 2001 Travel Board hearing, the veteran reported 
that he had difficulty sleeping and occasional nightmares.  
He stated that he tended to stay home.  He indicated that 
once a month, he had feelings of harming people.  He was 
easily angered.  The veteran reported that he watched 
television and read.  He indicated that he got along with his 
children and that his son lived with him and his spouse.  

An April 2002 VA examination report indicates that since the 
last VA examination in 1998, the veteran has become more and 
more reclusive and more depressed.  The veteran reported that 
he sits in his house and stares.  He indicated that he no 
longer enjoyed following sports or eating food.  His weight 
dropped 20 pounds.  He indicated that when he goes out, he 
felt that people were talking about him.  He felt anxious 
when friends visited.  He was self-conscious about the fact 
that his wife worked and he did not work.  The examiner noted 
that in addition to the depressive symptoms, the veteran also 
had a sleep problem related to nightmares.  He also had 
startle reaction and intrusive thoughts about the war.  The 
veteran reported being hypervigilent and irritable.  He 
avoided watching televisions shows about war.  He had a 
tremendous decrease in his memory.  He currently took Buspar, 
Risperidone, and serzone.  Examination revealed that the 
veteran was groomed and well dressed.  He was intense and 
cooperative.  His mood was controlled.  Affect was slightly 
constricted.  There was no evidence of a thought disorder or 
perceptual disorder.  He was orientated.  Cognitive functions 
were not up to his past performances.  The impression was 
PTSD, depression, and undiagnosed cognitive disorder.  His 
GAF score was 45.   

Analysis

Entitlement to a higher disability evaluation for hearing 
loss

In the October 1997 rating decision, the RO granted service 
connection for hearing loss and assigned a zero percent 
disability evaluation effective from October 1, 1996.  The 
veteran was notified of this decision and he filed a timely 
notice of disagreement with respect to the disability 
evaluation assigned.  A statement of the case was issued in 
November 1997.  In a February 1998, the veteran submitted a 
substantive appeal. 

In a statement received at the Board hearing in April 2001, 
the veteran indicated he wanted to withdraw the issue of 
entitlement to a higher disability evaluation for hearing 
loss.  This statement was received by the Board before a 
decision on his appeal was promulgated.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Having met the requirements of 38 C.F.R. 
§ 20.204, the veteran has effectively removed the issue of 
entitlement to a higher disability evaluation for hearing 
loss from appellate status.  Accordingly, the Board does not 
have jurisdiction to review this issue on appeal, and it must 
be dismissed. 

Entitlement to a higher disability evaluation for PTSD

The veteran's claim of entitlement to service connection for 
PTSD was filed on October 1, 1996.  As noted above, during 
the pendency of this appeal, the provisions of Diagnostic 
Code 9411 were revised effective November 7, 1996.  See 61 
Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).   

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 9411 and has determined that 
the revised version is more favorable to the veteran's claim.  
The revised rating criteria sets forth objective criteria, 
such as certain symptoms, that must be met for the assignment 
of a disability evaluation.  The former rating criteria sets 
forth certain degrees of impairment, such as severe, for each 
disability rating.  This is a somewhat less clear and more 
subjective standard.  The Board finds that the revised rating 
criteria is more favorable to the veteran's claim because an 
objective criteria is easier to demonstrate or establish than 
a subjective criteria.  The Board finds that the revised 
version of Diagnostic Code 9411 is more favorable to the 
veteran's claim.    

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 9411 prior to November 7, 1996, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the revised provisions of 
Diagnostic Code 9411 from November 7, 1996, since the revised 
version is more favorable to the veteran's claim.  

The Board also notes that with regard to initial rating 
cases, separate ratings can be assigned to separate periods 
of time, based upon the facts found - a practice known as 
"staged ratings."  See Fenderson, supra.  As to this issue, 
the Board points out that the RO has assigned separated 
ratings for separate periods of time.  The RO assigned a 50 
percent rating from November 1, 1996 and a 70 percent rating 
from April 5, 2002.  The Board will separately discuss the 
assignment of separate percentage evaluations for separate 
periods of time

The Board notes that the assignment of an evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2002).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2002).


Disability rating for the service-connected PTSD from 
November 1, 1996 to November 6, 1996  

Initially, the Board notes that a 100 percent evaluation was 
assigned to the PTSD pursuant to 38 C.F.R. § 4.29 from 
October 1, 1996 to October 31, 1996.  Thus, the Board will 
examine whether a disability evaluation in excess of 50 
percent is warranted from November 1, 1996 to November 6, 
1996 under the former provisions of Diagnostic Code 9411.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 50 percent 
for PTSD from November 1, 1996 to November 6, 1996.  As noted 
above, in order for a 70 percent disability evaluation to be 
assigned under the former provisions of Diagnostic Code 9411, 
the evidence must establish that the veteran's PTSD causes 
severe impairment in the veteran's ability to establish and 
maintain effective or favorable relationships with people and 
that the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

The medical evidence of record establishes that from November 
1, 1996 to November 6, 1996, the veteran's PTSD causes 
moderate to considerable impairment in industrial and social 
functioning, not severe impairment.  The medical evidence 
establishes that the veteran's PTSD causes distress at 
exposure to triggers of traumatic events, flashbacks, 
nightmares, emotional numbing, psychogenic anemia, diminished 
interest in social activities, disrupted sleep, irritability, 
anger, difficulty concentrating, hypervigilence, and 
significant depressive symptoms.  The VA hospital records 
dated in September 1996 and October 1996 indicate that the 
veteran's GAF score was 55, which is indicative of moderate 
social and occupational impairment.  The medical evidence 
shows that the veteran was started on Zoloft to help his 
symptoms.

The Board finds that the symptoms due to the service-
connected PTSD more closely approximates the assignment of a 
50 percent evaluation.  The evidence establishes, at worst, 
considerable occupational and social impairment.  The Board 
further finds that the preponderance of the evidence is 
against finding that his PTSD is manifested by severe 
impairment such as to warrant a 70 percent disability rating 
under the former rating criteria from November 1, 1996 to 
November 6, 1996.  The medical and other evidence which has 
been discussed in detail above makes it clear that the 
veteran's impairment due to PTSD was not severe for that time 
period.  

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a disability evaluation in 
excess of 50 percent for the PTSD under the former provisions 
of Diagnostic Code 9411 from November 1, 1996 to November 6, 
1996.  

Disability rating for the service-connected PTSD from 
November 7, 1996 to April 4, 2002

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 50 percent 
for PTSD from November 7, 1996 to March 8, 1998 under the 
revised provisions of Diagnostic Code 9411.  For this time 
period, the evidence of record demonstrates that the 
veteran's service-connected PTSD causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as difficulty sleeping, anger, 
irritability, nightmares, flashbacks, intrusive thoughts, 
nervousness, difficulty concentrating, anxiety, symptoms 
consistent with a moderate to severe level of depression, 
disturbances of mood and motivation, and difficulty 
establishing effective work and social relationships.  
Although the veteran did not report panic attacks, the 
evidence shows that he experienced anxiety.  The VA hospital 
records dated in October and November 1997 indicate that the 
veteran experienced a lot of anxiety and this made it 
difficult to participate effectively in the PTSD program.    

For the time period of November 7, 1996 to March 8, 1998, the 
medical evidence of record shows that the veteran's GAF score 
ranged from 50 to 90.  The VA hospital records dated prior to 
November 7, 1996 indicate that the veteran's GAF score was 
55, which is indicative of moderate symptoms or moderate 
difficulty in social or occupational functioning.  The March 
1997 VA examination report indicates that the veteran's GAF 
score was 90 which is indicative of minimal symptoms.  The VA 
hospital records from the veteran's inpatient PTSD program, 
dated in October 1997 and November 1997, show that upon 
admission, the veteran's GAF score was 50 which is indicative 
of serious symptoms and serious impairment in social and 
occupational functioning.  However, upon discharge, the 
veteran's GAF score was 60, which is indicative of moderate 
symptoms and moderate impairment in social and occupational 
functioning.  

The evidence shows that during this time period, the veteran 
had difficulty establishing and maintaining effective 
relationships.  The evidence shows that the veteran was 
married but he was having difficulty with this relationship.  
For instance, the VA hospital records dated in October 1997 
and November 1997 indicate that the veteran's major treatment 
goal was to work on his relationship and anger in his 
relationships.    

Thus, the Board finds that when all of the evidence that 
bears on occupational and social impairment is considered, 
the veteran's disability picture due to the PTSD meets the 
criteria for the 50 percent rating under the revised 
provisions of Diagnostic Code 9411 from November 7, 1996 to 
March 8, 1998.  

The Board finds that the criteria for a 70 percent rating 
have not been met from November 7, 1996 to March 8, 1998.  
There is no evidence of obsessional rituals which interfered 
with routine activities, or illogical, obscure or irrelevant 
speech.  The veteran reported having intermittent suicidal 
ideation in the past.  However, upon VA examination in March 
1997, the veteran reported that he did not have any suicidal 
thoughts recently.  There is no medical evidence of near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation, or neglect 
of personal appearance.  The VA hospital records dated in 
October 1997 to November 1997 indicate that the veteran was 
neat and clean in appearance.  

There is no evidence of an inability to establish or maintain 
effective relationships.  While the veteran does have 
difficulty in his relationships, he is able to maintain some 
social relationships.  The record shows that the veteran 
lived with his spouse and son and he had a relationship with 
his daughter.  The VA hospital records dated in October 1997 
and November 1997 indicate that the veteran felt estranged 
with others but he was able to have an interpersonal 
connections particularly with his wife.  Thus, the 
preponderance of the evidence is against the assignment of a 
70 percent evaluation for PTSD under the revised provisions 
of Diagnostic Code 9411 from November 7, 1996 to March 8, 
1998.  

The Board finds that the medical evidence establishes that 
the veteran's PTSD meets the criteria for a 70 percent 
evaluation under the revised provisions of Diagnostic Code 
9411 from March 9, 1998.  The record shows that the veteran 
was examined on March 9, 1998 and the findings from the VA 
examination show that the veteran's PTSD had increased in 
severity and caused occupational and social impairment with 
deficiencies in most areas, such as work, family relations 
judgment, thinking, or mood due to the PTSD symptoms.  

The medical evidence of record establishes that from March 9, 
1998, the veteran's service-connected PTSD is principally 
manifested by depression, difficulty sleeping, occasional 
nightmares and flashbacks, anxiety, and anger.  The medical 
evidence shows that the veteran has near continuous 
depression affecting the ability to function independently, 
appropriately, and effectively.  The March 9, 1998 VA 
examination report indicates that the veteran appeared quite 
depressed.  During the examination, he had periods of 
weeping, despair, and uselessness.  The examiner described 
the veteran's PTSD symptoms as moderately severe, if not 
severe.  The veteran's GAF score was 41 to 50, which is 
indicative of serious symptoms and serious impairment in 
social and occupational functioning.  The April 2002 VA 
examination shows that the veteran continued to have near 
continuous depression, sleep problems related to nightmares, 
anxiety, startle reaction, intrusive thoughts about the war, 
hypervigilence, and irritability.  His GAF score was 45.  The 
evidence of record shows that from March 9, 1998, the veteran 
experienced occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, and mood due to symptoms of the PTSD, 
particularly depression.   

There is probative evidence that the veteran has social 
impairment with deficiencies in family relations.  The 
evidence shows that the veteran was currently married; 
however, the December 2000 VA treatment record notes that the 
veteran reported having problems with his marriage.  His GAF 
scores are indicative of serious impairment in social 
functioning.   

Thus, the Board finds that the medical evidence establishes 
that the veteran's PTSD meets the criteria for a 70 percent 
evaluation, but no higher, under the revised provisions of 
Diagnostic Code 9411 from March 9, 1998.  

A disability evaluation in excess of 70 percent for the PTSD 
is not warranted under the revised provisions of Diagnostic 
Code 9411 from March 9, 1998 to April 4, 2002.  The evidence 
of record shows that from March 9, 1998 to April 4, 2002, the 
veteran's PTSD is not manifested by total occupational and 
social impairment due to gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.

The medical evidence shows that the veteran has had 
intermittent suicidal ideation.  However, there is no medical 
evidence of persistent danger of hurting himself or others.  
There is no medical evidence of symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), or 
disorientation to time or place.  The March 9, 1998 VA 
examination report notes that cognitive function was grossly 
intact but it was at a low level particularly with regard to 
memory.  The December 2000 VA treatment record notes that 
insight and judgment were good.  No psychosis was noted.  

The veteran's PTSD does not cause total social impairment, 
although the veteran does have serious impairment in social 
functioning.  The evidence of record shows that the veteran 
lived with his wife and he had a relationship with his 
children.  The evidence shows that the veteran had few or no 
friends.  However, the evidence shows that he does not have 
total social isolation.  There is no evidence of total 
occupational impairment due to the PTSD.  The veteran did not 
currently work; he was retired after serving in the military 
for 20 years.  The GAF scores are not indicative of total 
occupational impairment, only serious impairment in 
occupational functioning.  

Thus, the Board finds that the evidence of record supports 
the assignment of a 70 percent rating, but no higher, for 
PTSD from March 9, 1998 to April 4, 2002 under the revised 
provisions of Diagnostic Code 9411.  The claim for a higher 
disability evaluation for PTSD is granted to that extent.  

Disability rating for the service-connected PTSD from April 
5, 2002 

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against a 
disability evaluation in excess of 70 percent for PTSD from 
April 5, 2002 under the revised provisions of Diagnostic Code 
9411.  

The medical evidence of record establishes that the veteran's 
service-connected PTSD is principally manifested by near 
continuous depression affecting the ability to function 
independently, appropriately, and effectively; difficulty 
sleeping; nightmares; intrusive thoughts; hypervigilance; 
exaggerated startle response; depression; and flashbacks.  
The April 2002 VA examination report indicates that the 
veteran has become more reclusive and depressed.  The veteran 
reported that he just sits at home and stares.  He had 
diminished interest in activities and eating.  The April 2002 
VA examination report indicates that the veteran's GAF score 
was 45, which is indicative of serious impairment in social 
and occupational functioning.    

The evidence of record shows that the veteran experiences 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, and 
mood due to the PTSD symptoms.  There is probative evidence 
that the veteran has serious social impairment with 
deficiencies in family relations.  The evidence shows that 
the veteran was currently married; however, he had difficulty 
in his relationship with his spouse.  The Board finds that 
from April 4, 2002, the medical evidence of record supports 
the criteria for a 70 percent rating for the PTSD under the 
revised provisions of Diagnostic Code 9411.    

The evidence of record does not demonstrate that the 
veteran's PTSD is manifested by total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  

The medical evidence shows that the veteran has had 
intermittent suicidal ideation.  However, there is no medical 
evidence of persistent danger of hurting himself or others.  
There is no medical evidence of symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), or 
disorientation to time or place.  The April 2002 VA 
examination report indicates that there was no evidence of a 
thought disorder or perceptual disorder.  The veteran was 
appropriately dressed.  There was evidence of a tremendous 
decrease in the veteran's memory.  However, the examiner 
indicated that the veteran also had an undiagnosed cognitive 
disorder.  There is no medical evidence of memory loss for 
names of his close relatives or own name.   

The veteran's PTSD does not cause total social impairment, 
although the veteran does have serious impairment in social 
functioning, as shown by the GAF scores.  The evidence of 
record shows that the veteran lived with his wife and he had 
a good relationship with his children.  The evidence shows 
that the veteran had few or no friends.  However, the 
evidence shows that he does not have total social isolation.  

There is evidence of serious occupational impairment due to 
the PTSD.  The record shows that the veteran is currently 
retired after serving in the military for 20 years.  There is 
evidence that the veteran has serious occupational impairment 
due to PTSD as shown by the GAF scores.  There is no medical 
evidence of total occupational impairment.  

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under the revised provisions of 
Diagnostic Code 9411 from April 5, 2002.  The claim for a 
higher rating for PTSD is denied.

In summary, for the reasons and bases expressed above, the 
Board finds that a disability evaluation in excess of 50 
percent is not warranted for the PTSD under the former 
provisions of Diagnostic Code 9411 from November 1, 1996 to 
November 6, 1996.  The Board finds that a disability 
evaluation in excess of 50 percent is not warranted for the 
PTSD under the revised provisions of Diagnostic Code 9411 
from November 6, 1996 to March 8, 1998.  However, the Board 
finds that a 70 percent disability evaluation is warranted 
for the service-connected PTSD under the revised provisions 
of Diagnostic Code 9411 from March 9, 1998 to April 4, 2002, 
for the reasons and bases described above, and the appeal is 
granted to that extent.  Lastly, the Board finds that a 
disability evaluation in excess of 70 percent from March 9, 
1998 for the PTSD is not warranted for the reasons and bases 
expressed above.  




ORDER

The appeal of entitlement to a higher disability evaluation 
for hearing loss is dismissed. 

Entitlement to a disability evaluation in excess of 50 
percent for the PTSD from November 1, 1996 to March 8, 1998 
is denied.  

Entitlement to a 70 percent disability evaluation for PTSD 
from March 9, 1998 to April 4, 2002 is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

Entitlement to a disability evaluation in excess of 70 
percent for the PTSD from April 5, 2002 is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

